Case 1:20-cv-03098-RPK-RER Document 1-4 Filed 07/10/20 Page 1 of 3 PageID #: 120




                              Exhibit B
Case 1:20-cv-03098-RPK-RER Document 1-4 Filed 07/10/20 Page 2 of 3 PageID #: 121



             TELEPHONE: 1-212-558-4000
                                                                       125 Broad Street
              FACSIMILE: 1-212-558-3588
                WWW.SULLCROM.COM                                 New York, New York 10004-2498
                                                                                   ______________________

                                                                    LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                     BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                           BEIJING • HONG KONG • TOKYO

                                                                               MELBOURNE • SYDNEY




                                                                    June 29, 2020

       Via First Class Mail and E-mail

       Priscila Soria Sanchez,
            American Airlines, Inc.,
                 4255 Amon Carter Boulevard,
                     Fort Worth, TX 76155.

                        Re:        AAdvantage Program Participation Agreement

       Dear Ms. Sanchez:

                      I write on behalf of Banco Santander (Brasil), S.A. (“Santander”) regarding
       the AAdvantage Program Participation Agreement between American Airlines, Inc.
       (“American”) and Santander, dated December 9, 2016 (the “Agreement”). Capitalized
       terms used but not defined in this letter have the meanings given to them in the Agreement.

                      We understand that American stopped air travel between the United States
       and Brazil on March 29, 2020, due to the low demand caused by the ongoing COVID-19
       global pandemic, and has not resumed flights between the two countries for over 90 days.
       On June 4, 2020, American issued a press release indicating that it does not intend to
       resume travel to Brazil until August 5, 2020 at the earliest.

                        American’s cessation of air travel between the United States and Brazil has
       undermined the fundamental premise of the Agreement and has substantially eroded the
       value of the co-branded Santander / AAdvantage® credit card issued by Santander for
       Brazilian cardholders. With the United States and Brazil leading the world in confirmed
       COVID-19 cases according to the World Health Organization (WHO Coronavirus Disease
       (COVID-19) Dashboard, https://covid19.who.int), the effects of the COVID-19 pandemic
       likely will continue to have a fundamental impact on the desirability of air travel between
       the United States and Brazil for the foreseeable future. Among other things, expectations
       are for a significant decrease in the demand for air travel for an indeterminate amount of
       time. Even when travel restrictions, “shelter in place” and quarantine orders are lifted,
       demand for international air travel will likely remain significantly lower than before the
       onset of the COVID-19 pandemic due to, among other things, (i) a general reluctance to
       travel, (ii) the possibility of an actual recurrence of the pandemic, (iii) any government
       mandates that either impose travel restrictions or limit the number of seats that can be
       occupied on an aircraft to allow for social distancing, (iv) any government mandates that
Case 1:20-cv-03098-RPK-RER Document 1-4 Filed 07/10/20 Page 3 of 3 PageID #: 122




        Priscila Soria Sanchez                                                                      -2-


       may discourage certain passengers from traveling, such as any imposing requirements for
       passengers to wear face coverings while traveling, submit to tests or examinations
       administered prior to entering an airport or boarding an airplane, or quarantine for at least
       14 days upon arrival, and (v) the increased usage of “virtual” teleconferencing products as
       an alternative to face-to-face meetings.

                     The COVID-19 pandemic, by itself, and American’s cessation of air travel
       between the United States for more than 90 days, entitles Santander to terminate the
       Agreement, including immediate termination under Section 20.4.5 of the Agreement.

                      Accordingly, this letter serves as notice that Santander is terminating the
       Agreement under Section 20.4.5. Santander would like to meet with American to
       coordinate the details and mechanics of the termination process, including, among other
       things:

              x       determining any final reconciliation for the Revenues Guarantee relating to
                      Year 4 of the Agreement, which is to be calculated on a pro rata basis up to
                      such Termination Date;

              x       developing a joint communication plan to advise Members, Cardholders
                      and the general public of the impending termination of the Card Program
                      and a transition plan for the wind down of the Card Program.

                       Please advise as soon as possible, but no later than July 6, 2020, if American
       disputes Santander’s right to terminate the Agreement pursuant to Section 20.4.5. If
       American disputes Santander’s right to terminate the Agreement—or does not respond in
       writing by July 6, 2020, in which case Santander will proceed on the understanding that
       American disputes Santander’s right to terminate the Agreement—Santander reserves the
       right to seek a judicial declaration that a termination event has occurred. In that event,
       Santander will continue to perform under the Agreement in order to cause as little
       disruption as possible to affected Members and Cardholders, but do so under protest and
       reserving all rights, including that the effective date of termination will be the date hereof.

                                                                      Sincerely,

                                                                      _______________
                                                                      James L. Bromley

       cc:    Priya Aiyar
              Richard Elieson
              (American Airlines, Inc.)
